TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00633-CR



Mark Isaac, Appellant


v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 403RD JUDICIAL DISTRICT

NO. 3041211, HONORABLE BRENDA KENNEDY, JUDGE PRESIDING



M E M O R A N D U M   O P I N I O N

Mark Isaac seeks to appeal from a judgment of conviction for possession of a
controlled substance.  Sentence was imposed on July 19, 2004.  There was no motion for new trial. 
The deadline for perfecting appeal was therefore August 18, 2004.  Tex. R. App. P. 26.2(a)(1).  A
pro se notice of appeal was filed on September 15, 2004.  Under the circumstances, we lack
jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for want of
jurisdiction.  See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918
S.W.2d 519, 522-23 (Tex. Crim. App. 1996). (1)

The appeal is dismissed.


				__________________________________________
				Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Dismissed for Want of Jurisdiction
Filed:   October 28, 2004
Do Not Publish
1.       We also note that the trial court has certified, and the record confirms, that this is a plea bargain
case and Isaac has no right of appeal.  See Tex. R. App. P. 25.2(a)(2).